HEANEY, Senior Circuit Judge,
dissenting.
I respectfully dissent. The majority affirms based on the district court’s finding that because Westborough’s venture was plagued with problems before the city manager announced that Westborough had lost its right to proceed, Westborough suffered no damage.
In my view, the district court’s finding was clearly erroneous. The uncontrovert-ed facts are that:
1. The City of Cape Girardeau can support only one regional mall.
2. There were two possible sites for development of a regional mall: one leased by Westborough; and one controlled by West Park.
3. Westborough spent more than $1,000,000 developing its site.
4. On April 6, 1979, the city manager, with the full knowledge and acquiescence of the city council, announced publicly that Westborough’s favorable zoning classification had been withdrawn and that West Park had been given the necessary zoning to construct a regional mall on its site.
5. West Park took immediate advantage of its now exclusive right to develop a mall by signing leases with major tenants and others and otherwise proceeding with development.
6. On September 17, 1980, seventeen months after the city manager had made his announcements, the city council recognized that it had no right to revert West-borough’s favorable zoning permit and acknowledged that Westborough still retained its mall zoning designation.
By this time, however, the acknowledgement was of no value to Westborough. West Park was well under way with construction of a regional mall in a one-mall city. As a result, the value of Westbor-ough’s property had inevitably declined. The city manager and the city council had given West Park an unfair advantage, a window of opportunity, during which prospective retailers rightly believed that they had to go with West Park or forego acquiring regional mall space in Cape Girar-deau.
The district court and the majority of this panel both assert that because Westbor-ough knew the city could not revert its favorable zoning permit, it should be denied relief. I could not disagree more with this argument. Westborough did the most effective thing; it commenced a lawsuit against the city and others.
Allegations have been made in this case that the city manager conspired with West Park to give West Park an advantage in its competition with Westborough. Whether this is true or not is irrelevant to this action because the city, through the city manager and the city council, illegally revoked West-borough’s favorable zoning permit and immediately allowed its competition to proceed. Westborough’s knowledge of the city’s illegal act is not relevant. West Park was able to go to prospective lessees and say, “we are now your only alternative.” If Westborough’s zoning permit had not been declared reverted by the city manager and the city council, West Park might still have won the competition, but this is not what happened. West Park was given an unfair advantage, and the city should be required to compensate Westborough for its losses.
To be sure, the district court could have taken into account Westborough’s inability to get its project off the ground for several years in determining damages. The court should have considered, however, that the proximity and availability for development of the nearby West Park property made it difficult for Westborough to receive firm commitments from retailers.
*349Had this case several prior occasions, I would remand to the district court with directions to it to determine damages, but enough is enough. I would direct entry of the following damage award: not been before us on
The before value of Westbor-ough’s long-term lease Less: Lease cost development $4,050,000 760,000
3,290,000
Less: After value of long-term lease (sum received for property when sold) 2,300,000
990,000
Plus Westborough’s short-term loss 385,000
$1,375,000 Amount of Award
I would also award attorney’s fees and post-judgment interest, but would deny pre-judgment interest because the amount of the award could not be determined before judgment. Accordingly, I dissent.